Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 1/25/19. Claims 1-20 are pending and under examination.

Specification
The disclosure is objected to because of the following informalities: The description of figure 3 (p.9, 15) references “green” and “blue”; however, no color drawings have been submitted and no petition to accept color drawings has been approved. References to color in the drawings should therefore be removed from the specification.  
Appropriate correction is required.

Claim Interpretation
As a term of art, an “expression vector” requires combining heterologous nucleic acids, e.g., the insertion of a nucleic acid sequence into a foreign nucleic acid sequence in order to generate an expression vector. As such, the preamble of claim 11 requires a structural element which provides a further limitation on claim 10.




Claim Objections
Claim 1 is objected to because of the following informalities:  the claim includes the phrase “what is claimed is:”; this phrase should precede the claims rather than being part of the claims.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the claimed structure is of such low quality that it is not clear which atoms are which. While not indefinite (the structure can be deduced from the amino acid sequence of SEQ ID NO: 1), the structure should nevertheless be provided in a clear and legible form. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “and excipient” should be “and an excipient”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “a expression” should be “an expression”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in step 2, “the next amino” should be “the next amino acid”. Further, the claim refers to “a first non-fluorenylmethoxycarbonyl resin” as well as “a first resin”, with these two items being different. This creates potential confusion when referring to “the first resin”, as both could conceivably be “a first resin”. While the claim is considered clear, a modifier should be added to “a first resin” and then used throughout the claim where appropriate in order to clearly demarcate this resin from the other first resin.
 Appropriate correction is required.

Improper Markush
Claim 14 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-
The Markush grouping of claim 14 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the group contains claims to nucleotides as well as amino acid sequences. These are structurally distinct biological molecules which do not share a structural similarity. Further, they do not share a common use as the claimed nucleic acids are “used” to express the protein, while one does not use the protein to express itself.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 provides for the use of the peptide of claim 1; however, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced; see MPEP §2173.05(q).
	Therefore, claims 19 and 20 are indefinite.

Claim 15 recites the limitation "to remove fluorenylmethoxycarbonyl of the starting resin" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim. There is no requirement in the 
Therefore, claim 15 is indefinite.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 require deleting or substituting amino acids at specific positions, e.g., residue 88 or 103. However, no actual sequence is claimed as a reference. The claim references “the EPO protein helix structure”, but does not provide a SEQ ID NO for this helix and so it must not refer to an amino acid sequence requiring compliance under the sequence listing rules, i.e., the helix is not at least four, fully defined amino acids. Rather, it is likely that this refers to a genus of potential sequences, in which case referencing a deletion at, e.g., glutamine 86 may or may not be possible depending on the actual amino acid sequence of a given helix. In paragraph 10 of the instant specification, it is suggested that these mutations in the helix are with reference to P01588 in the proteomic database. However, this document has not been incorporated by reference nor has it been cited on an IDS and so has not been considered. Thus, the claim references mutation to, e.g., glutamine 86 without any requirement for a sequence which contains a glutamine 86 to begin with. The specification also references a Nature paper published in 1998; however, this too has not been incorporated by reference nor cited on an IDS and so has not been considered. Therefore, it is also unclear if this Nature paper discloses an amino acid sequence and, if so, what that sequence is.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-
Therefore, claims 2 and 3 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-14, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. 
	Claim 1 is directed to any EPO derived peptide that comprises EPO and EPOR binding sites wherein the EPO has no erythropoiesis effect but has neuroprotective effects. See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

	In this case, the only structure claimed is “an amino acid sequence of EPO protein helix structure”. However, clearly native EPO has an EPO helix structure, yet native EPO also has erythropoiesis effects. Thus, this helix structure is insufficient to describe a structure correlated to the required functions.
	Looking to the species, the application notes six possible changes. These changes include five deletions and one R103A substitution. However, these do not convey to the skilled artisan that Applicant was in possession of all possible additions/deletions/substitutions that result in a peptide with the claimed functions. Rather, this conveys the opposite, as it teaches the skilled artisan that even a single deletion or substitution can have dramatic effects on the function of the peptide. For example, the genus of claim 1 encompasses changing R103 into any of the 19 amino acids, not just the alanine that was demonstrated to work. It also includes deleting R103, which may or may not be necessary to preserve the required 
	Claims 2 and 3 require certain mutations. However, neither claim references a parent sequence to be mutated. Second, while encompassing those mutations, e.g., claim 2 still encompasses deleting any number of additional residues which may or may not be responsible for the claimed neuroprotective effects.
	Claim 4 part a meets the written description requirement, as SEQ ID NO: 1 contains the mutations disclosed to confer the required functions but also contains other amino acids which are not mutated; in other words, SEQ ID NO: 1 provides a structure reasonably correlated to the claimed function.
	Claim 4 part b does not meet the written description requirement, as it encompasses fully altering the amino acid sequence of SEQ ID NO: 1. Part b includes arbitrary additions, which include adding back the amino acids which were deleted from the native sequence and which are clearly critical to providing the required functions. Making such changes “based on the amino acid sequence” of SEQ ID NO: 1 includes arriving back at the native sequence, which does not have the required functions. Thus, there is a combination of changes that achieve the claimed function and those that do not and a mere statement that the changes which are successful are those that are claimed is insufficient to convey to the skilled artisan that Applicant knew the identity of such changes. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. 
Further, as mentioned above, arbitrarily altering, adding, and deleting additional amino acids may or may not result in a peptide with the required functions as the peptide is clearly sensitive to such changes, and a general suggestion that other mutations might lead to success is insufficient to convey to the skilled artisan that Applicant was in possession of such changes.

	Claim 9 includes an excipient or carrier. However, these elements have no bearing on the structure or function of the peptide of claim 1 and so is deficient for the same reasons.
	Claim 10 is a nucleic acid encoding the peptide of claim 1. Since the disclosure does not reasonably convey to the skilled artisan the identity of the breadth of structures claimed which have the required functions, one would equally not be aware of the nucleic acid sequences which encode these unknown and undisclosed peptides.
	Claims 11-14 are directed to either the peptide or the nucleic acids which do not meet the written description requirement for the reasons above and are therefore deficient for the same reasons.
	Claims 19-20 are indefinite as a “use” is not an active method step nor a statutory category. Nevertheless, these claims do not alter or limit the structure of the peptide of claim 1 and so are deficient for the same reasons.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Therefore, claims 1-4, 7-14, and 19-20 do not meet the written description requirement.

Claims 1-4, 7-14, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain, specific mutations to the EPO peptide, does not reasonably provide enablement for the breadth of all such mutations claimed.  The make and use the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	The nature of the invention is a modified EPO peptide which preserves certain functions (neuroprotection) while abolishing other functions (erythropoiesis). The breadth of the claims is either to encompass all possible amino acid sequences with these describe properties or else to encompass one specific mutation while leaving the rest of the amino acid sequence undefined. The direction and guidance by the inventor is such that certain, specific mutations are needed to achieve these results and that even a single amino acid change can dramatically alter the function of the peptide. This supports that the art is unpredictable. Thus, the claims are essentially an invitation to others to make and test all possible amino acid sequences to determine which, if any, sequences possess the required function. 
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. 
	The Examiner is not requiring that every aspect be claimed; for example, instant claim 5, while the sequence may comprise additional amino acids beyond SEQ ID NO: 1, is nevertheless enabled as a significant structure correlated with the function is claimed. This, however, is not true of the rejected claims, which define 0-1 amino acids in the structure and then invites others to determine which sequences will actually result in the claimed functions. This is undue experimentation.
	Therefore, claims 1-4, 7-14, and 19-20 are not enabled for their full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” is not a process, machine, manufacture, or composition of matter. While arguably being closest to a “process”, there are no actual steps claimed and therefore the claims do not qualify as a “process”.
Therefore, claims 19 and 20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brines (IDS 4/23/19 citation 1).
Regarding claim 1, Brines teaches the EPO derived peptide QEQLERALNSS, which is helical (abstract), neuroprotective (abstract), lacks an erythropoiesis effect (abstract), and contains EPO/EPOR binding sites (figure 1).
Regarding claim 4, the alignment of instant SEQ ID NO: 1 and the Brines sequence is below:


    PNG
    media_image1.png
    79
    509
    media_image1.png
    Greyscale

Thus, “based on” SEQ ID NO: 1, deletion of the first 29 amino acids and the last thee amino acids, making L30Q, T31E, T32Q, L34E substitutions, and adding NSS—all allowed within the claim limitations of making “one or several” substituted, deleted, or added amino acids—arrives at the Brines sequence and so anticipates instant claim 4.
Regarding claim 7, there is no special definition of “medicament”. The peptide of Brines meets the structural limitations of claim 1 and is used for its neuroprotective functions (abstract), meeting the broadest, reasonable interpretation of a medicament.
Regarding claim 8, the peptide itself is a composition and so meets all of the limitations of the claim.
	Regarding claim 9, the Brines peptide was administered to an animal (a pharmaceutical composition comprising the peptide) i.p. at 1.5 nmol/kg (p.10929 C1). Such an administration could not have been performed using the crystalized peptide and so must inherently also comprised an excipient or carrier, e.g., saline or PBS.
Regarding claim 14, there is no special definition of a “kit” and so the composition itself meets the limitations of a kit comprising the peptide (part (a)). Thus, the claim is anticipated for the reasons above.
Regarding claims 19 and 20, there are no actual method steps to determine what does and does not constitute a “use”. Brines “uses” the peptide to confirm therapeutic benefits in ischemic stroke, which 
Therefore, claims 1, 4, 7-9, 14, 19 and 20 are anticipated by Brines. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brines (IDS 4/23/19 citation 1) in view of Rex (US 20140005109; form 892).
	Claims 1, 4, 7-9, 14, 19 and 20 are anticipated by Brines and would have been obvious for the same reasons (incorporated herein). Brines does not describe nucleic acids encoding the peptide.
	Rex teaches a nucleic acid encoding a mutant EPO peptide (claim 10), an expression vector comprising that nucleic acid (claim 13), a host cell comprising the nucleic acid (claim 22), and a virus comprising an expression vector and the nucleic acid (claim 17). Rex also teaches virus mediated gene delivery (paragraph 14).

	Therefore, claims 1, 4, 7-14, 19 and 20 would have been obvious.

Allowable Subject Matter
Claims 5 and 6 as well as claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. EPO mutants with neuroprotective effects but lacking erythropoiesis effects were known in the art; see Brines and US 20160271206. However, the peptide of claim 6 involves specific deletions and mutations to a native EPO sequence. In addition, these mutations/deletions produce unpredictable changes in the EPO function. This is sufficient evidence to overcome a prima facie conclusion of obviousness.

Conclusion
	Claims 1, 7, 8, and 9 were considered under a §101 analysis. The peptide (composition of matter) requires an EPO derived peptide with certain functions. There is no special definition of “derived” and so includes fragments of the native peptide which are otherwise unaltered. US 20160271206 (form 892) discloses a fragment of the native EPO peptide which is neuroprotective (delays onset of neurodegenerative diseases) but lacks the erythropoiesis effect (wherein the EPO-derived peptide is not 
	A mere fragment of the native protein would be patent ineligible as being drawn to a natural product for the same reasons described in the prosecution history of the ‘206 document (US 13/792336). In this case, there is no clear evidence that the instant claims encompass a natural product (peptide fragment) as the properties of such fragments are not explicitly taught. The burden is initially on the Office to provide evidence that the claims encompass a natural product and since that burden cannot be met, no rejection on this basis has been made.

/Adam Weidner/Primary Examiner, Art Unit 1649